Case 8:20-cv-00043-SB-ADS Document 166-6 Filed 03/05/21 Page 1 of 2 Page ID #:2172




  Heidari Declaration - Exhibit 2
                     Case 8:20-cv-00043-SB-ADS Document 166-6 Filed 03/05/21 Page 2 of 2 Page ID #:2173


Exhibit 2. Payments and Refunds in Debt Pay Gateway Records

                                               Certified Doc Prep      Assure Direct   Direct Document     Secure Preparation     Total, all SLDR
                           Docu Prep Center               Services          Services           Solutions             Services        Companies

ACH Credit / Fee*                $5,195,222          $3,053,185          $2,785,134         $1,596,447           $1,495,645         $14,125,633

Settlement Advance*                $250,429             $150,794          $102,701             $29,961              $33,167            $567,053

Transfer*                            $6,677               $3,321           $49,275             $41,886              $43,506            $144,665

Net Fees Disbursed               $4,938,116          $2,899,070          $2,633,157         $1,524,600           $1,418,973         $13,413,916



                                                                     Docs Done Right

ACH Client Debit                                                               $25

ACH Credit / Fee*                                                        $2,795,593

Settlement Advance*                                                       $122,643

Transfer*                                                                  $37,548

Net Fees Disbursed to Docs Done Right, All Companies*                    $2,635,377

Net Fees Disbursed to Docs Done Right, SLDR Companies*                   $2,033,725

* ACH Credit / Fee = Fee paid out to company by Debt Pay Gateway
* Settlement Advance = Debit by Debt Pay Gateway to company if consumer received refund or consumer's payment was returned NSF
* Transfer = Debit by Debt Pay Gateway to company for credit to the consumer's custodial account
* Net Fees Disbursed, All Companies ‐‐ The Debt Pay Gateway records included disbursements to Docs Done Right for both customers of the SLDR
Companies and other companies
* Net Fees Disbursed, SLDR Companies ‐‐ Disbursements to Docs Done Right associated with customers of SLDR Companies
